PER CURIAM.
This is an appeal from a decree dismissing the plaintiff’s bill in pursuance of an opinion reported at (D. C.) 235 Fed. 458. In view of the important and far-reaching commercial questions raised in this case, we feel that they can better be approached and decided in this court after, full proofs and final hearing. Following our usual course in such a situation, we express no present opinion on those questions, and confine "ourselves to reversing the order made below dismissing the bill, and remanding the case, with directions to reinstate the bill, overrule the demurrer, without prejudice to raising the same questions on final hearing, and to proceed to final hearing. We might add that, in view of the possibility of bringing such matters as are here involved before the Federal Trade Commission, this or-dey is made without prejudice to the right of the parties while this bill is pending to apply for relief to that body, if it so desires.